Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Justin Lee, Reg. # 68,164 on 08/25/2022.

Claims 1, 5, 7, 8, 11, 13, 16, 17, 19 and 20 are amended herein.
Claims 2, 4, 6, 12, 14-15 are cancelled herein.

1.	(Currently Amended) A heating apparatus for preventing safety accidents, the apparatus comprising:
a top plate configured to support a heating target;
a heater disposed under the top plate to heat the heating target;
an interface displayed on the top plate to allow a user to select an operation of the heating apparatus; and
a controller configured to control on, off, and heating operations of the heating apparatus according to the selection through the interface,
wherein the interface comprises a power touch area and an inactive area,
wherein the controller is configured to turn on the power of the heating apparatus in response that the power touch area is touched, and configured to block an input of the power touch area in response that the inactive ,
wherein the power touch area comprises a first touch area and a second touch area separated from each other,
wherein the inactive area is disposed to surround at least one of the first touch area and the second touch area,
wherein the controller is configured to turn on the power only when the first touch area and the second touch area are touched together, and
wherein the controller is further configured to increase a heating level of the heating apparatus in response to a touch moving from a lower part to an upper part in the length direction of the first touch area and the second touch area.

2.	(Canceled) 

3.	(Original) The heating apparatus of claim 1, wherein the controller is further configured to turn on the power of the heating apparatus based on that the power touch area is touched for a predetermined time or more.

4.	(Canceled) 

5.	(Currently Amended) The heating apparatus of claim 1, wherein the first touch area and the second touch area have a shape in which a length is longer than a width, and the first touch area and the second touch area are disposed parallel to each other in a length direction,
wherein the controller is further configured to turn on the power of the heating apparatus based on that the lower part of the first touch area and the lower part of the second touch area are touched together.

6.	(Canceled)

7.	(Currently Amended) The heating apparatus of claim 5, wherein after the power of the heating apparatus is turned on, in a state where only the second touch area is touched, in response that a user's touch moves from the lower part to the upper part in the length direction of the second touch area, the controller is further configured to increase a heating duration time of the heating apparatus.

8.	(Currently Amended) The heating apparatus of claim 1, wherein the first touch area is a circle,
wherein the second touch area is disposed to surround at least a portion of the first touch area in a truncated fan shape,
wherein the inactive 
wherein the controller is further configured to turn on the heating apparatus based on that the first touch area and the second touch area are touched together for a predetermined time or more.

9.	(Original) The heating apparatus of claim 8, wherein after the power of the heating apparatus is turned on, in a state where the first touch area and the second touch area are touched together, in response that a touch in the second touch area moves counterclockwise or clockwise, the controller is further configured to increase a heating level in proportion to a traveled distance of the touch.

10.	(Original) The heating apparatus of claim 8, wherein after the power of the heating apparatus is powered on, in a state where only the second touch area is touched, in response that a touch in the second touch area moves counterclockwise or clockwise, the controller is further configured to increase a heating duration time of the heating apparatus in proportion to a traveled distance of the touch.

11.	(Currently Amended) A control method of a heating apparatus for preventing safety accidents, the method comprising:
detecting whether a power touch area or an inactive 
turning on the power of the heating apparatus in response that it is detected that the power touch area is touched for a predetermined time without touching the inactive 
blocking an input through the power touch area in response that it is detected that the inactive,
wherein the power touch area comprises a first touch area and a second touch area separated from each other,
wherein the inactive area is disposed to surround at least one of the first touch area and the second touch area,
wherein the first touch area and the second touch area have a shape in which a length is longer than a width, and the first touch area and the second touch area are disposed parallel to each other in a length direction,
wherein the power of the heating apparatus is turned on in response to a lower part of the first touch area and a lower part of the second touch area being touched together for the predetermined time or more, and
increasing a heating level of the heating apparatus in response to a touch moving from a lower part to an upper part in the length direction of the first touch area and the second touch area.

12.	(Canceled) 

13.	(Currently Amended) The method of claim 11, 

wherein the turning on the power comprises turning on the power of the heating apparatus in response that the first touch area and the second touch area are touched together for a predetermined time or more.

14-15.	(Canceled) 

16.	(Currently Amended) The method of claim 11, further comprising, after the power of the heating apparatus is turned on, in a state where only the second touch area is touched, in response that it is detected that a the lower part to the upper part in the length direction of the second touch area, increasing a heating duration time of the heating apparatus.

17.	(Currently Amended) The method of claim 11, 

wherein the first touch area is a circle,
wherein the second touch area is disposed to surround at least a portion of the first touch area in a truncated fan shape,
wherein the inactive 
wherein the turning on the power comprises turning on the power of the heating apparatus in response that it is detected that the first touch area and the second touch area are touched together for a predetermined time or more.

18.	(Original) The method of claim 17, further comprising, after the power of the heating apparatus is turned on, in a state where the first touch area and the second touch area are touched together, in response that it is detected that a touch in the second touch area moves counterclockwise or clockwise, increasing a heating level in proportion to a traveled distance.

19.	(Currently Amended) The method of claim 17, further comprising, after the power of the heating apparatus is powered on, in a state where only the second touch area is touched, in response that it is detected that a touch in the second touch area moves counterclockwise or clockwise, increasing a heating duration time of the heating apparatus in proportion to a traveled distance of the touch.

20.	(Currently Amended) A non-transitory computer-readable recording medium storing a computer program for executing the method of claim 11 using a computer.

Reasons for Allowance

Claims 1, 3, 5, 7-11, 13, 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Bach (US 20170023255 A1), Koehler (US 20160320068 A1), Lee et al. (“Lee”, US 20130194217 A1), Yano et al. (“Yano”, US 20130033448 A1) and Carvalho et al (“Carvalho”, US 20210146778 A1).
Bach and Koehler teach a cooktop touch user interface for modifying the heating level of the burners; Lee teaches a concept of simultaneously touches two different predetermined region of the touch surface to activate the touch surface operation; Yano teaches a concept of two touches points are drags in the same direction to execute a particular function; Carvalho teaches a concept of two actuating surfaces being contacted at the same time in order to activate an associated function to ensure the higher safety level. However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145